Citation Nr: 1221134	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-21 129	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for a right hip disorder.

2.  Entitlement to an initial rating higher than 10 percent for mechanical low back pain syndrome with facet arthropathy at L5-S1.

3.  Entitlement to an initial rating higher than 10 percent for chronic medial collateral ligament strain of the right knee.

4.  Entitlement to an initial rating higher than 10 percent for chronic medial collateral ligament strain of the left knee.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 2004 to December 2005.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In his May 2008 substantive appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board.  In September 2008, however, prior to and in anticipation of scheduling his hearing, he indicated that he no longer wanted a hearing.  So he has withdrawn his hearing request.  38 C.F.R. § 20.704(e) (2011).  A statement from his representative in October 2008 made reference to a "Travel Board" hearing, but the statement appears only to be referring to the Veteran's initial hearing request in May 2008, which, as mentioned, he subsequently withdrew in September 2008.  The representative made no such reference to a hearing when more recently submitting an April 2012 brief to the Board.  The Board, therefore, does not find that there is an outstanding hearing request.

Since, however, the claims require further development before being decided on appeal, the Board is remanding the claims to the RO via the Appeals Management Center (AMC).



REMAND

Although service connection was granted for the low back, right knee, and left knee disabilities, the Veteran contends that service connection is additionally warranted for his right hip disability, which instead was denied in the August 2006 rating decision at issue.  He believes his right hip disability incepted in 2005 or thereabouts, so during his military service, or alternatively is secondary to his service-connected knee disabilities.

His service treatment records (STRs) show he complained of a three-week history of right hip pain in January 2005.  He stated that it was getting worse as walking hurt and he experienced pain at night when he rolled over.  A physical examination at that time addressed other matters, but an assessment of right hip bursitis was made.  On a Report of Medical History in February 2005, he complained of his right leg going numb when his hip latched.  And again during his December 2005 separation examination, he complained of a history of hip pain and swelling.

Within approximately six months of his separation from service, the Veteran underwent VA examination in connection with multiple claims.  A May 2006 VA examiner noted symptoms of right hip pain, popping, and grinding.  In addressing the Veteran's problems with his low back, knees, and right hip, the examiner stated that it was his opinion that the Veteran's conditions do exist and that they are the result of activities during service.  It was further stated that he did have a questionable stress fracture of the proximal tibia, which may have started his knee problems, and compensation for that condition may have led to his right knee and low back condition, and his hip condition.  Thus, the examiner appeared to attribute the Veteran's right hip problems to service or to his service-connected knee problems.  In contrast, however, the examiner provided a diagnosis of right knee pain of unknown etiology.


The evidence from that May 2006 VA examination therefore is equivocal as to whether the Veteran in fact has a right hip disability.  The examiner did not provide a clinical diagnosis of a specific disability, but rather of pain with unknown etiology.  Without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board therefore needs further medical comment on whether the Veteran in fact has an underlying right hip disability diagnosis to account for his pain.  And, if it is determined that he does, still additional medical comment is needed concerning whether this disability is related or attributable to his military service, including the documented right hip bursitis he had while in service, and regarding the alternative possibility that this right hip disability is secondary to his service-connected knee disabilities.

As for the claims for higher initial ratings for the low back and right and left knee disabilities, in March 2007 the Veteran claimed these disabilities were getting worse.  In August 2007, he also said that his right and left knee disabilities continued to deteriorate and that he was not given proper range-of-motion testing for his low back during his VA compensation examination, so apparently referring to his examination in May or June 2006.  He also has since stated in May 2008 that his back caused incapacitating exacerbations, as did his knees, and he continued to experience pain in these three areas.

Another VA compensation examination therefore is needed to reassess the severity of these disabilities, especially since the Veteran's last evaluation for compensation purposes was in May 2006, so more than 6 years ago, and because of the suggestion these disabilities since have worsened.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the U.S. Court of Appeals for Veterans Claims (Court/CAVC) determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).

Further, in light of this remand, updated treatment records should be obtained from the VA Medical Center (VAMC) in Miami, Florida, and its associated outpatient clinics.  The most recent records from this facility are dated only through August 2006, and it appears the Veteran continues to be evaluated and treated there for his disabilities.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA has constructive, if not actual, notice of this additional evidence because it is generated within VA's healthcare system and therefore deemed to be in VA's possession, even if not physically in the file).  See also 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).

There is also a derivative claim for a TDIU.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1) submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  Similarly, in Mayhue v. Shinseki, 24 Vet. App. 273 (2011), the Court determined the Board had failed to apply 38 C.F.R. § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD).  The Court, citing Rice v. Shinseki, 22 Vet. App. 447 (2009), reasoned that a request for a TDIU is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability.  Thus, the Court explained, the Board should have considered evidence of unemployability as far back as the date of the underlying initial claim.


But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

And this is indeed the situation here.  The Veteran stated during his June 2006 VA examination that his problems with shortness of breath and orthopedic problems made him unemployed or rendered him unemployable.  In August 2006, he stated that he had been unable to attain a job.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If, as here, there are two or more disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  But disabilities of one or both lower extremities, including the bilateral factor, if applicable, and disabilities resulting from common etiology or a single accident may be treated as one collective disability for purposes of meeting these threshold minimum rating requirements.  Id.  And even if a Veteran does not meet these threshold minimum rating requirements of § 4.16(a), he may still receive a TDIU on an extra-schedular basis under the special provisions of § 4.16(b) if it is shown he is indeed incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.

The RO/AMC has not had an opportunity to initially consider this additional, derivative TDIU claim, much less deny it.  So it would be potentially prejudicial to the Veteran for the Board to consider this derivative claim before the RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is especially true since a medical opinion is needed to determine whether he is, in fact, unemployable on account of his service-connected disabilities.  VA may not reject his TDIU claim without producing evidence, as distinguished from mere conjecture, showing his disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).  Proper notice for this claim is also necessary on remand.

The Board also is precluded from assigning a TDIU on an extra-schedular basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  So if the medical opinion obtained on remand indicates the Veteran is unemployable on account of his service-connected disabilities, and if it is determined he does not satisfy the threshold minimum rating requirements of 38 C.F.R. § 4.16(a), this case will then still have to be referred for special consideration under § 4.16(b).

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a notice letter apprising him of the type of evidence and information needed to substantiate his derivative claim for a TDIU, including apprising him of his and VA's respective responsibilities in obtaining this supporting evidence.

2.  Request treatment records dated since August 2006 from the Miami VAMC and its associated outpatient clinics.  Since these records are in the possession of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  The Veteran also must be appropriately notified if unable to obtain these records.  38 C.F.R. § 3.159(e)(1).


3.  Upon receipt of all additional records and other evidence and/or argument, schedule another VA compensation examination for additional medical comment on the nature and etiology of the claimed right hip disability.

The examiner is asked to first determine whether the Veteran has any current right hip disability, i.e., an underlying diagnosis to account for his pain.  All necessary diagnostic testing and evaluation needed to make this important determination, including X-rays, should be performed.

If a current right hip disability is identified, the examiner is asked to comment on the likelihood (very likely, as likely as not, or unlikely) this disability incepted during the Veteran's military service or is otherwise related or attributable to his service - including especially to the right hip bursitis he had in January 2005 and his other complaints referable to this hip during his service.

The examiner is further asked to comment on the alternative likelihood (very likely, as likely as not, or unlikely) that the Veteran's right hip disability was caused or is being aggravated by his service-connected right and/or left knee disabilities, such as from having to overly compensate for these disabilities when standing, walking, etc., by putting greater weight, stress and strain on his right hip.

It is imperative the examiner discuss the underlying rationale for all conclusions or opinions expressed, if necessary citing to specific evidence in the file.

4.  Another VA compensation examination is additionally needed to reassess the severity of the Veteran's service-connected low back, right knee, and left knee disabilities.

(a) When reassessing the severity of the low back disability, the examiner must specify the range of motion on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting).  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the lumbar spine is subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's low back disability involves incapacitating episodes* and, if so, the frequency and total duration of them during the past 12 months.

*According to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral Disc Syndrome (IVDS) requiring bed rest prescribed by a physician and treatment by a physician.  

(b) When reassessing the severity of the right and left knee disabilities, the examiner must specify the range of motion on flexion and extension.  These ranges of motion should be measured in degrees, with normal range of motion additionally indicated for comparison.

If motion is so restricted that there is what amounts to ankylosis, favorable or unfavorable, then this must be expressly indicated and at what angle.

The examiner must also determine whether there are objective clinical indications of pain/painful motion, weakened movement, premature/excess fatigability, or incoordination and, if feasible, these determinations should be expressed in terms of the degree of additional range-of-motion loss due to such factors.  This includes instances when these symptoms "flare-up" or when the knees are subject to prolonged, repetitive motion or use over a period of time.  And this determination also should be portrayed, if feasible, in terms of the degree of additional range of motion lost due to these factors.

The examiner should comment, as well, on whether the Veteran's knee disabilities involve recurrent subluxation or lateral instability.  If they do, the examiner must indicate whether it is associated with or part and parcel of these service-connected disabilities and describe the severity in terms of whether the subluxation or instability is slight, moderate, or severe.

5.  Also, the VA compensation examination is necessary to determine whether the service-connected disabilities (which, at the moment, are bronchial asthma with chronic bronchitis, mechanical low back pain syndrome with facet arthropathy at L5-S1, chronic medial collateral ligament strain of the right knee, chronic medial collateral ligament strain of the left knee, and hypertension) preclude the Veteran from obtaining and maintaining substantially gainful employment, versus just marginal employment, when considering his level of education, prior work experience and training, etc.

6.  Then readjudicate the claim of service connection for a right hip disability and the claims for higher initial ratings for the service-connected low back disability and right and left knee disabilities, including considering whether a derivative TDIU is warranted on either a schedular or extra-schedular basis.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

